
	

114 HR 1195 : Bureau of Consumer Financial Protection Advisory Boards Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1195
		IN THE SENATE OF THE UNITED STATES
		April 23, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Consumer Financial Protection Act of 2010 to establish advisory boards, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Advisory Boards Act. 2.Establishment of advisory boards within the Bureau of Consumer Financial Protection (a)In generalThe Consumer Financial Protection Act of 2010 is amended by inserting after section 1014 (12 U.S.C. 5494) the following new section:
				
					1014A.Advisory Boards
						(a)Small Business Advisory Board
 (1)EstablishmentThe Director shall establish a Small Business Advisory Board— (A)to advise and consult with the Bureau in the exercise of the Bureau’s functions under the Federal consumer financial laws applicable to eligible financial products or services; and
 (B)to provide information on emerging practices of small business concerns that provide eligible financial products or services, including regional trends, concerns, and other relevant information.
								(2)Membership
 (A)NumberThe Director shall appoint no fewer than 15 and no more than 20 members to the Small Business Advisory Board.
 (B)QualificationMembers appointed pursuant to subparagraph (A) shall be representatives of small business concerns that—
 (i)provide eligible financial products or services; (ii)are service providers to covered persons; and
 (iii)use consumer financial products or services in financing the business activities of such concern. (C)Additional considerationsIn appointing members pursuant to subparagraph (A), the Director shall include members representing minority-, women-, and veteran-owned small business concerns and their interests, without regard to party affiliation.
 (3)MeetingsThe Small Business Advisory Board— (A)shall meet from time to time at the call of the Director; and
 (B)shall meet at least twice each year. (b)Credit Union Advisory Council (1)EstablishmentThe Director shall establish a Credit Union Advisory Council to advise and consult with the Bureau on consumer financial products or services that impact credit unions.
 (2)MembershipThe Director shall appoint no fewer than 15 and no more than 20 members to the Credit Union Advisory Council. In appointing such members, the Director shall include members representing credit unions predominantly serving traditionally underserved communities and populations and their interests, without regard to party affiliation.
 (3)MeetingsThe Credit Union Advisory Council— (A)shall meet from time to time at the call of the Director; and
 (B)shall meet at least twice each year. (c)Community Bank Advisory Council (1)EstablishmentThe Director shall establish a Community Bank Advisory Council to advise and consult with the Bureau on consumer financial products or services that impact community banks.
 (2)MembershipThe Director shall appoint no fewer than 15 and no more than 20 members to the Community Bank Advisory Council. In appointing such members, the Director shall include members representing community banks predominantly serving traditionally underserved communities and populations and their interests, without regard to party affiliation.
 (3)MeetingsThe Community Bank Advisory Council— (A)shall meet from time to time at the call of the Director; and
 (B)shall meet at least twice each year. (d)Compensation and travel expensesMembers of the Small Business Advisory Board, the Credit Union Advisory Council, or the Community Bank Advisory Council who are not full-time employees of the United States shall—
 (1)be entitled to receive compensation at a rate fixed by the Director while attending meetings of the Small Business Advisory Board, the Credit Union Advisory Council, or the Community Bank Advisory Council, including travel time; and
 (2)be allowed travel expenses, including transportation and subsistence, while away from their homes or regular places of business.
 (e)DefinitionsIn this section— (1)the term eligible financial product or service means a financial product or service that is offered or provided for use by consumers primarily for personal, family, or household purposes as described in clause (i), (iii), (v), (vi), or (ix) of section 1002(15)(A); and
 (2)the term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).. (b)Table of contents amendmentThe table of contents in section 1 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by inserting after the item relating to section 1014 the following new item:
				
					
						Sec.1014A. Advisory Boards..
 3.Bureau funding authorityThe Director of the Bureau of Consumer Financial Protection, under section 1017 of the Consumer Financial Protection Act of 2010, may not request—
 (1)during fiscal year 2020, an amount that would result in the total amount requested by the Director during that fiscal year to exceed $655,000,000; and
 (2)during fiscal year 2025, an amount that would result in the total amount requested by the Director during that fiscal year to exceed $720,000,000.
			
	Passed the House of Representatives April 22, 2015.Karen L. Haas,Clerk
